


116 HR 7430 IH: Screening With Dignity Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7430
IN THE HOUSE OF REPRESENTATIVES

June 30, 2020
Miss Rice of New York (for herself, Mr. Cicilline, Ms. Jayapal, Mr. Lowenthal, Mr. Peters, Ms. Schakowsky, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Homeland Security

A BILL
To protect the dignity and privacy of transgender and other minority travelers at airport security checkpoints, and for other purposes.


1.Short titleThis Act may be cited as the Screening With Dignity Act. 2.TSA screening procedures and training (a)Development of procedures (1)Transgender passengersNot later than 60 days after the date of the enactment of this Act, the Administrator shall develop procedures to appropriately and respectfully screen self-identified transgender passengers. In developing such procedures, the Administrator shall take into consideration the particular needs of persons whose gender identity is different or is perceived to be different from their assigned sex at birth and the particular impact of screening on transgender passengers as opposed to the general population of passengers.
(2)Passengers with religious headwear and other articles of faithNot later than 60 days after the date of the enactment of this Act, the Administrator shall develop procedures to appropriately and respectfully screen individuals traveling with religious headwear or other articles of faith. In developing such procedures, the Administrator shall take into consideration the particular needs of persons whose religious faith requires traveling with articles of faith and the particular impact of screening on these passengers as opposed to the general population of passengers.  (b)Training of TSOs and implementation of proceduresNot later than 90 days after the date of the enactment of this Act, the Administrator shall begin conducting in-person training of all Transportation Security Officers on the screening procedures developed under subsection (a) and shall implement such procedures. Such training shall be designed and, wherever practicable, delivered with the participation of community groups representing the relevant traveler populations.
3.Protection of passengersThe Administrator shall take such steps as may be necessary to ensure each of the following with respect to passenger screening: (1)The prohibition on human viewing of individual passenger images.
(2)The prohibition on retention of individual passenger image data. (3)That passengers are provided with an alternative to advanced imaging technology scans.
(4)That pat-downs of passengers are required to be conducted by an officer of the gender requested by the passenger. (5)That each passenger is provided with the option of a private screening in an area with a mirror and with the witness of the passenger’s choice.
(6)That passengers are not required to lift or remove clothing exposing sensitive areas of the body or to remove prostheses unless no less intrusive screening method is available and the passenger is provided with visual privacy via a drape or other means in a private screening area. (7)That pat-downs or other secondary screening measures shall be no more intrusive than necessary to resolve an alarm or other concern raised by primary screening (including consideration of less intrusive alternatives such as a self pat-down with explosive trace detection, a limited pat-down, or canine detection and consideration of the sensitivity of the groin, chest, and other body areas and the sensitivity of religious articles of faith, including religious headwear).
(8)The prohibition of profiling or other discrimination on the basis of race, color, national origin, religion, age, disability, genetic information, parental status, or sex (including on the basis of sexual orientation or gender identity). 4.Report on Screening Equipment (a)StudyNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a study on the cost and feasibility of retrofitting advanced image technology screening equipment, or of developing new such equipment, with the capability to distinguish between foreign objects and human body parts (including hair) in a manner that is effectively gender neutral or which operates in some other gender neutral manner.
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives, the Committee on Commerce, Science, and Transportation of the Senate, and the Comptroller General of the United States a report containing the results of the study conducted under subsection (a). 5.Report on advanced imaging technology (a)StudyNot later than 180 days after the date of the enactment of this Act, the Administrator shall conduct a study that evaluates the particular impact that advanced imaging technology has on transgender and gender nonconforming passengers, passengers whose religious faith requires them to travel with articles of faith, and passengers traveling with assistive devices, as opposed to the general population of passengers. Such study shall include an examination of instances since 2010 in which a self-identified transgender or gender nonconforming passenger was required to undergo an additional screening procedure after screening with advanced imaging technology resulted in an alarm.
(b)ReportNot later than 180 days after the date of the enactment of this Act, the Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the study conducted under subsection (a). Such report shall include recommendations to reduce any particular impact of screening on transgender passengers and involve the consultation and input of community groups representing the transgender traveler population. 6.Next generation passenger screening (a)QualificationNo later than 1 year after the date of enactment of this Act, the Administrator shall identify any policy, procedure, or training changes and complete any testing, certification, and assessment for qualifying additional technology (if needed) to ensure that any advanced imaging technology utilized for passenger screening, together with any procedures for clearing alarms by such technology—
(1)does not require or provide for designating passengers by gender for screening; (2)does not utilize passenger gender as a factor in its detection algorithms;
(3)does not generate alarms based only on passengers’ body parts (including hair), undergarments, or religious headwear; (4)allows for the screening of individuals using assistive devices such as wheelchairs in a manner no more intrusive than for other individuals; and
(5)reduces physical pat-downs of passengers to the greatest degree practicable given currently available screening methods. (b)Notification to CongressNot later than 60 days after the completion of the assessment pursuant to subsection (a), the Administrator shall notify the Committee on Homeland Security of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate in writing of the results. This notification shall include—
(1)a list of all advanced imaging technologies, which have the ability to conduct screening without designating passengers by gender and do not utilize passenger gender in any detection algorithms, that qualified; (2)an analysis of false alarm rates and pat-down rates for the advanced imaging technologies and procedures listed in subsection (b)(1), including the false alarm rate for transgender and gender nonconforming passengers, compared to current advanced imaging technology and procedures deployed at TSA checkpoints;
(3)any plans to procure or open an acquisition program of record for any advanced imaging technology listed in subsection (b)(1); and (4)a detailed summary of all policy, procedure, or training changes adopted or identified pursuant to subsection (a), and a timeline for implementing any remaining changes.
7.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration.
(2)Advanced imaging technologyThe term advanced imaging technology has the meaning given the term in section 826(l)(1)(A) of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44901(l)(1)(A)). (3)Gender identityThe term gender identity means the gender-related identity, appearance, mannerisms, or other gender-related characteristics of an individual, regardless of the individual’s designated sex at birth.
(4)Pat-downThe term pat-down means a physical inspection of a passenger’s body, including the inspection of the head, hair, torso, breasts, groin, buttocks, or other body parts.  